Citation Nr: 9901263	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable rating for status post 
hydronephrosis, right and medial bar of the prostate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
August 1971 and from November 1971 to May 1977.

This appeal comes before the Board of Veterans Appeals 
(Board) from a November 1992 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for hypertension and granted 
service connection for status post hydronephrosis and 
surgical correction of medial bar of the prostate, evaluated 
as noncompensable from May 1992.  The notice of disagreement 
was submitted in December 1992.  The statement of the case 
was issued in March 1993.  A substantive appeal was received 
in April 1993.  A hearing was held on December 9, 1996 in 
Winston-Salem, North Carolina before the member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman to conduct that hearing.

Upon reviewing the evidentiary record, the Board requested an 
opinion from a physician in the VA Veterans Health 
Administration (VHA) in July 1998.  The VHA opinion of 
Brajesh N. Agarwal, M.D., Chief of Medicine, Wilmington VA 
Medical Center was received in September 1998.  The opinion 
was then referred to the veteran' s representative, and 
additional written argument was submitted to the Board in 
October 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant seeks service connection for hypertension and 
contends that hypertension had its onset during active 
military service and is the result of transurethral resection 
of the bladder neck and prostate during service.  The veteran 
also asserts that service connected status post 
hydronephrosis, right and medial bar of the prostate is more 
severe than currently evaluated and warrants a compensable 
evaluation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for hypertension; that the evidence supports a 20 
percent evaluation under Diagnostic Code 7527 in effect after 
October 8, 1994 for status post hydronephrosis, right and 
medial bar of the prostate; and, that the preponderance of 
the evidence is against a compensable evaluation under 
Diagnostic Code 7527 in effect prior to October 8, 1994 for 
status post hydronephrosis, right and medial bar of the 
prostate.


FINDINGS OF FACT

1.  The service medical records show that during service the 
veteran was diagnosed with a bladder neck contracture and 
congenital right hydronephrosis and underwent a transurethral 
resection of the bladder neck and prostate.

2.  The service medical records are negative for any 
treatment or diagnosis of hypertension; the first diagnosis 
of hypertension was many years after active service.

3.  The medical evidence which has the greatest probative 
value does not establish an etiological relationship between 
the veteran's hypertension and his service or his service 
connected status post hydronephrosis, right and medial bar of 
the prostate.

4.  Under the criteria of Diagnostic Code 7527 in effect 
after October 8, 1994, service connected status post 
hydronephrosis, right and medial bar of the prostate is 
manifested by complaints of urgency and dysuria, an enlarged 
prostate and nighttime voiding of at least three times per 
night; the veteran does not have any incontinence or wear a 
pad or appliance.

5.  Under the criteria of Diagnostic Code 7527 in effect 
prior to October 8, 1994, service connected status post 
hydronephrosis, right and medial bar of the prostate is not 
manifested by cystitis with pyuria and diurnal and nocturnal 
frequency, pain or tenesmus.  

6.  Under the criteria of Diagnostic Code 7509, the service 
connected status post hydronephrosis, right and medial bar of 
the prostate is not manifested by attacks of colic, 
infection, required catheter drainage, or impairment of 
kidney function.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor is this disorder 
proximately due to or the result of a service connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (1998).

2.  A 20 percent evaluation for service connected status post 
hydronephrosis, right and medial bar of the prostate is 
warranted under Diagnostic Code 7527 in effect after October 
8, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.7, Code 7527 (1998).

3.  A compensable evaluation for service connected status 
post hydronephrosis, right and medial bar of the prostate is 
not warranted under Diagnostic Code 7527 in effect prior to 
October 8, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, Code 7527 (prior to October 8, 
1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reflect that the veteran was admitted 
to a hospital in July 1963 with a history of difficulty 
urinating and suprapubic pain for the last 2 months; the 
discharge diagnosis was median bar enlargement of the 
prostate.  In July 1964, the veteran was diagnosed with a 
bladder neck contracture and congenital right hydronephrosis; 
he underwent a transurethral resection of the bladder neck 
and prostate.  The service medical records are negative for 
any treatment or diagnosis of hypertension.  The March 1977 
discharge examination report noted a blood pressure reading 
of 140/80.  

A May 1992 statement of Dr. A. S. Gear, Jr., indicates that 
he had been treating the veteran for hypertension since 1987 
when his blood pressure was initially 190/100.  Dr. Gear 
noted that the veteran informed him that he had kidney 
surgery in service.  Dr. Gear stated that he advised the 
veteran that any damage to the kidneys could result in 
hypertension.  Dr. Gear reported that the veterans blood 
pressure had been under good control on medications.  

On VA hypertension examination in June 1992, the veteran 
reported that several years after getting out of the military 
service, he was found, on a routine drivers examination, to 
have borderline high blood pressure and was placed on 
medicine.  He indicated that he had no symptomatology related 
to his blood pressure as far as he knew.  On examination, 
seated blood pressure readings were: 140/90; 145/80; and 
140/85.  It was noted that the veteran was taking Dyazide and 
Calan-SR.  An EKG was reported to be borderline.  The 
diagnosis was history of arterial hypertension under 
treatment with normal readings at the time of the 
examination.  

On VA nephrological examination in June 1992, the veteran 
reported that since surgery he had no further trouble with 
symptoms pertaining to his urinary tract until the previous 
year when he noticed a mild decrease in sexual ability.  It 
was noted that there was no history of calculi stones or 
attacks of colic.  There was no need for a catheter drainage 
and no evidence of infection.  On examination there was a 
healed right flank incision consistent with the history.  
Palpation of the abdomen was normal and the prostate was 
normal.  The examiner indicated that the veteran should have 
an intravenous pyelogram (IVP).  The diagnoses were history 
of congenital right hydronephrosis and median bar and status 
post operation for right hydronephrosis and median bar of the 
prostate without sequelae.  The examiner noted that urine and 
renal testing was within normal limits.

Received in 1993 were private treatment records dated from 
September 1978 to February 1986.  A September 1978 entry 
noted that blood pressure was checked in the emergency room 
recently and found to be elevated at 160/110.  The veteran 
reported that his blood pressure was ok at the time of 
physical examination before discharge from service in April 
1977.  No pertinent diagnosis was reported.  Subsequent 
treatment reports reflect blood pressure readings ranging 
from 150/100 to 118/80.  

A September 1978 private emergency room record shows that the 
veteran was seen for treatment of an insect bite.  Blood 
pressure was noted as 160/110 and the diagnosis was possible 
cellulitis secondary to insect bite.

Received in November 1995 was another medical statement from 
Dr. A. S. Gear, Jr., dated in March 1993, wherein he stated 
that he reviewed the veterans VA records.  He noted that the 
veteran was initially seen in the emergency room in Henderson 
in 1978 and that he had the private treatment records which 
indicated blood pressure was 160/110.  It was noted that the 
veteran continued off and on with elevated blood pressures 
and varying levels until he initially saw the veteran in July 
1987 with an initial blood pressure reading in the office of 
190/100.  He indicated that it would appear that the veteran 
had surgery on his kidneys while in service in 1964.  Dr. 
Gear also observed that this was about the right progression 
of time that one would expect hypertension to develop from 
any type of renal damage secondary to renal surgery.  

On VA examination in December 1995, the examiner noted the 
history of surgery during service and noted that there was no 
elevation of blood pressure at that time.  The examiner noted 
that review of the claims file revealed that the veteran was 
found to have some elevation of blood pressure in 1977 and 
1978.  It was noted that he had been on medication since 1980 
or 1981.  On examination, blood pressure was 162/100 sitting 
with two subsequent readings while sitting of 154/96 and 
152/92.  Additional blood pressure readings were 164/102 
lying and 160/100 standing.  The examiner indicated that 
there was no enlargement of the heart demonstrated on x-ray.  
The examiner indicated that renal function tests were normal.  
The final diagnoses included hypertension.  The examiner 
stated that  in view of the history of hydronephrosis and 
of surgery for hydronephrosis in 1964, it was possible that 
the veterans hypertension was secondary to his renal 
condition.  I do not know whether we can state this 
definitely.

A May 1995 Community Memorial Healthcenter hospital summary 
shows that the veteran was complained of diminished force of 
stream, nocturia and low back pain for several months with no 
improvement after treatment with medication.  He also 
complained of some swelling in his lower extremities and 
indicated that he was recently treated with Lasix.  On 
examination, blood pressure was 128/94.  The prostate was 1+, 
benign and slightly tender.  The impression was obstructing 
benign prostatic hypertrophy and chronic prostatitis.  A 
flexible cystourethroscopy was performed. 

In December 1996, the veteran testified that in July 1978 he 
had an employment physical examination during which he was 
told he had hypertension.  He indicated that he had been 
unable to obtain those medical records.  He testified that he 
sought private medical treatment for hypertension following 
that examination from Dr. Trivedi and Dr. Gear.  He indicated 
that the had no previous symptoms of hypertension.  He 
indicated that he was told by physicians that heavy fluid 
retention as a result of his kidney and urinary problems 
elevated his blood pressure.  He indicated that Dr. Gear had 
related his hypertension to his kidney condition.  He 
testified that he was currently working at the state 
Department of Corrections which required standing for long 
periods of time on occasion. 

Private treatment records dated from October 1996 to March 
1997 include diagnoses of benign prostatic hypertrophy and 
hypertension.

On VA examination in September 1997, the veteran complained 
of urgency and dysuria for the past few years.  He reported 
that the voided approximately every 2 ½ hours and is up at 
least three times per night.  It was noted that he did not 
have any incontinence and did not wear a pad or appliance.  
On examination, a well-healed scar was noted.  The right lob 
of the prostate was 2+ enlarged with the left lobe being 1+ 
enlarged.  The examiner indicated that the veteran had pain 
of urgency with voiding.  Urinalysis was within normal limits 
except for few bacteria.  Renal function studies were normal.  
The diagnoses were status post correction of congenital right 
hydronephrosis; status post transurethral resection of the 
prostate, right medial lobe of prostate; recurrent benign 
prostatic hypertrophy with enlargement of right lobe of 
prostate with restrictive flow, urgency, dysuria and 
nocturia.  The examiner indicated that an intravenous 
pyelogram would not add anymore information as to present 
status.

As noted previously, The Board requested an expert medical 
opinion from the VHA in response to the following questions: 

1.  Whether it is as likely as not that 
the veterans hypertension was first 
manifested while on active duty?  

2.  If hypertension was not first 
manifested in military service, is it as 
likely as not proximately due to or the 
result of the veterans service-connected 
status post hydronephrosis, right and 
medial bar of the prostate?

In response to the request for an opinion, Brajesh N. 
Agarwal, M.D., Chief of Medicine, VA Wilmington Medical 
Center and Professor of Medicine, Jefferson Medical College 
stated the following:

(1) It is unlikely that veterans 
hypertension was first manifested while 
he was on active military service as I 
did not find any elevated blood pressure 
readings during time interval.

(2) Patient had surgery in 1964 and 13 
years later on discharge he had normal 
blood pressure (140/80 mmHg).  It is 
unlikely that his subsequent development 
of hypertension was related to veterans 
congenital hydronephrosis or 
transurethral resection of bladder neck 
and prostate, especially in the presence 
of no evidence of infection, normal 
concentrating ability of the kidney, 
normal IVP and normal kidney function.  


1.  Entitlement to service connection for 
hypertension.

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991)  Where the veteran served 90 days 
or more during a period of war or after December 31, 1946 and 
hypertension becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113,1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  With chronic disease shown as such in service 
or within the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service or in the 
presumptive period is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§3.303(b) (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. 
§ 3.310(a) (1998).

After a full review of the record, the Board concludes that 
service connection for hypertension is not warranted.  The 
service medical records do not show treatment for or a 
diagnosis of hypertension in service.  There is no medical 
evidence of record showing a diagnosis of hypertension prior 
to 1987.  The veteran asserts that hypertension is caused by 
his service connected status post hydronephrosis.  In support 
of that claim he has submitted statements of Dr. Gear which 
concluded that hypertension is the result of surgery in 
service.  Dr. Gears initial May 1992 statement indicated 
that the first treatment for hypertension was in 1987.  Dr. 
Gears opinion, relating kidney surgery in service to the 
current hypertension, was based on the history as reported by 
the veteran without any indication that he reviewed the 
service medical records or the claims file.  In his 
subsequent statement, dated in March 1993, Dr. Gear indicated 
that he have reviewed VA records regarding the veterans 
claim.  Dr. Gear noted that the veteran was initially seen in 
1978 and set forth blood pressure readings shown in the 
postservice private treatment records.  Dr. Gear stated that 
it would appear that the veteran had kidney surgery in 
service and subsequently had hypertension.  There is no 
indication that the Dr. Gear reviewed the entire claims file, 
especially the service medical records which showed the type 
of kidney disorder that the veteran had in service, prior to 
rendering his opinions.  The opinion of the VA examiner in 
September 1997 was also based on the veterans recitation of 
kidney surgery in service, without a review of the actual 
service medical records.  The VHA opinion of Dr. Agarwal 
clearly shows that he reviewed the entire claims folder, 
including the service medical records.  He is clear in his 
conclusion that the medical evidence of record does not 
support a finding that the veteran suffered from hypertension 
in service or that hypertension is proximately due to or the 
result of the service connected hydronephrosis or 
transurethral resection of bladder neck and prostate.  The 
Board concludes Dr. Gears and the VA examiners September 
1997 opinions have little probative value and that the VHA 
opinion from Dr. Agarwal is the most probative medical 
opinion of record, as it is based solely on the medical 
evidence of record.  This being the case, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
hypertension.

2.  Entitlement to a compensable rating 
for status post hydronephrosis, right and 
medial bar of the prostate.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well-grounded claim 
invokes VAs duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The Board concludes that 
the veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is in effect for status post 
hydronephrosis, right and medial bar of the prostate, 
evaluated as noncompensable under Diagnostic Codes 7509-7527.

The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, and again effective October 8, 1994, during the 
pendency of this appeal.  The Court has held that when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which most favorable.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312 (1991).  The veterans disability is rated 
under both Diagnostic Codes 7509 and 7527.  The criteria of 
Diagnostic Code 7905 has not undergone any substantive 
changes.  The Board will set forth both the old and new 
criteria of Diagnostic Code 7527 and make a determination as 
to which of those criteria is most favorable to the veteran.

Under Diagnostic Code 7509, severe hydronephrosis, rated as 
renal dysfunction, with frequent attacks of colic with 
infection (pyonephrosis) and with impaired kidney function 
warrants a 30 percent evaluation.  A 20 percent evaluation is 
warranted for frequent attacks of colic requiring catheter 
drainage.  A 10 percent evaluation is warranted for an 
occasional attack of colic, not infected, and not requiring 
catheter drainage.  38 C.F.R. Part 4, Code 7905 (1998).

Under the old rating criteria, Diagnostic Code 7527 provided 
that prostate infections were evaluated as chronic cystitis 
under Diagnostic Code 7512 in accordance with resulting 
functional disturbance of the bladder.  A 10 percent 
evaluation was assigned for moderate chronic cystitis with 
pyuria and diurnal and nocturnal frequency.  A 20 percent 
evaluation contemplated moderately severe cystitis with 
diurnal and nocturnal frequency with pain and tenesmus.  A 40 
percent evaluation required severe cystitis with urination at 
intervals of one hour or less; contracted bladder.  38 C.F.R. 
Part 4, Code 7527 (prior to October 8, 1994).

Under the new rating criteria, Diagnostic Code 7527 provides 
that prostate gland injuries, infections, hypertrophy, and 
postoperative residuals will be rated as voiding dysfunction 
or urinary tract infection, whichever is predominant.  A 20 
percent evaluation is assigned for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  A 40 percent evaluation 
contemplates requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  Under urinary 
tract infection, a 10 percent rating is assigned for long 
term drug therapy, 1-2 hospitalizations per year and /or 
requiring intermittent intensive management.  A 30 percent 
rating contemplates recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two/times a 
year), and/or requiring continuous intensive management.  
Urinary frequency is rated 20 percent disabling with daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  A 40 percent rating 
contemplates daytime voiding interval of less than one hour 
or awakening to void five or more times per night.  38 C.F.R. 
Part 4, Code 7527 (1998).

After a full review of the record, the Board concludes that a 
20 percent evaluation for the veterans service-connected 
status post hydronephrosis, right and medial bar of the 
prostate is warranted under Diagnostic Cope 7527 in effect 
after October 8, 1994.  The Board has considered both the old 
and new criteria of Diagnostic Code 7527 and finds that the 
criteria in effect after October 8, 1994 is more favorable to 
the veteran.  The current clinical findings, as shown on the 
September 1997 VA examination, show that the veteran 
complained of urgency and dysuria for the past few years.  He 
reported that the voided approximately every 2 ½ hours and is 
up at least three times per night.  He denied any 
incontinence and indicated that he did not wear a pad or 
appliance.  Examination revealed that both the right and left 
lobes of the prostate were enlarged.  The examiner indicated 
that the veteran had pain of urgency with voiding.  
Urinalysis was within normal limits except for few bacteria.  
Renal function studies were normal.  The Board finds that 
voiding dysfunction is predominant complaint and the veteran 
is entitled to a 20 percent evaluation under the criteria of 
Diagnostic Code 7527 in effect after October 8, 1994, on the 
basis of urinary frequency on awakening to void at least 
three times per night.

The Board finds that the clinical findings do not support a 
rating in excess of 20 percent under Diagnostic Code 7527 in 
effect after October 8, 1994.  There is no evidence of the 
need to wear absorbent material which would warrant a 40 
percent evaluation under voiding dysfunction.  There is no 
evidence of recurrent symptomatic infections that would 
warrant a 30 percent evaluation under urinary tract 
infection.  There is no evidence of daytime voiding interval 
of less than one hour or awakening to void five or more times 
per night which would require a 40 percent evaluation under 
urinary frequency.

The Board has considered the criteria of Diagnostic Code 7527 
in effect prior to October 8, 1994.  There is no medical 
evidence of the presence of cystitis that would warrant a 
compensable rating under the old criteria of Diagnostic Code 
7527 in effect prior to October 8, 1994.

In addition, the Board concludes that a compensable 
evaluation under Diagnostic Code 7509 is not warranted 
because there is no clinical evidence of attacks of colic, 
catheter drainage, infection (pyonephrosis) or impaired 
kidney function which would warrant a compensable rating 
under Diagnostic Code 7509.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a 20 percent evaluation for status post 
hydronephrosis, right and medial bar of the prostate under 
Diagnostic Code 7527 in effect after October 8, 1994 is 
granted.

Entitlement to a compensable evaluation for status post 
hydronephrosis, right and medial bar of the prostate under 
Diagnostic Code 7527 in effect prior to October 8, 1994 is 
denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
